PER CURIAM.
The only material question raised is as to the jurisdiction of the district court to make the orders and decrees relating- to the property transferred by the bankrupt, Wolf, to Philips. The petitioner, Philips, having voluntarily entered into the litigation in that court, cannot now be heard to deny its jurisdiction. By the terms of the bankruptcy act (section 23b) Philips consenting, the district court had jurisdiction of the questions litigated with him. The record, we think, shows that Philips consented to the litigation in the district court.
On the authority of Bardes v. Bank, 178 U. S. 524, 20 Sup. Ct. 1000, 44 L. Ed. 1175, the judgment of the district court is affirmed.